Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “processings” is not clear. The examiner believes “processing” is the correct term to be used here.
Claim 1 recites “determine an execution timing of the relocation processing based on a performance influence level of I/O processings executed by the virtual processor after relocation”. It is not clear why the term “after relocation” is introduced here. 
Paragraph 37 of the specification states “[0037] Meanwhile, the processor 32 of the management device 30 monitors the execution status of the I/O processing for the storage 11 from the process execution unit 12 in the information processing apparatus 
This implies this is done “before relocation” and not after. In fact the decision to relocate is based on this determination.
Claim 1 also recites “output an instruction of executing the relocation processing at the execution timing to the first information processing apparatus and the second information processing apparatus”.
This seems to imply that the relocation processing happens at this point. This should be made clear by saying something like “executing the relocation at the execution timing by sending commands to first and second information processing apparatus”. The language of the claim and the sentence structure are not clear.
Claim 2 recites “execution of reading data that has not been read after written or updated”. It is not clear whether this means “readonly” or “new” data.
Claims 7 and 12 have the same problem and are rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0261581 A1) in view of Araujo (US 2009/0007106 A1).

As per claim 1, Wang teaches An information processing system comprising: 
a first information processing apparatus coupled to a first storage, the first information processing apparatus including a first processor configured to
execute, when a virtual processor that is operated in the first information processing apparatus executes an I/O processing for the first storage, a copy processing of copying target data of the I/O processing from the first storage to a second storage coupled to a second information processing apparatus via the second information processing apparatus, as a pre-processing of a relocation processing in which the virtual processor is relocated from the first information processing apparatus to the second information processing apparatus; (Wang [0006] a method for implementing hot migration of a virtual machine. The method includes: determining, by a source virtual machine migration management apparatus on a source physical machine, non-temporary data memory pages of a virtual machine on the source physical machine; copying the non-temporary data memory pages from the source physical machine to a target physical machine; cyclically copying dirty pages, which are generated in the process of copying the non-temporary data memory pages, from the source physical machine to the target physical machine until a ratio of a quantity of dirty pages which are not yet copied to a quantity of the non-temporary data memory pages is less than a preset value; and [0066] Therefore, in the embodiment of 

The examiner is treating this “virtual processor” to be a virtual machine. This is consistent with what is disclosed in the specification ([0006] Meanwhile, since both the virtual machine and the container virtually provide separate process executing environments, it can be said that both are virtual process execution units operating on physical machines)

 a management device including a second processor configured to:
determine an execution timing of the relocation processing based on a performance influence level of I/O processings executed by the virtual processor after relocation, the performance influence level being calculated from a result of monitoring I/O processings including the copy processing for the first storage executed by the virtual processor after start of the pre-processing; (Wang [0006] performing migration of the virtual machine when the ratio of the quantity of the dirty pages which are not yet copied to the quantity of the nontemporary data memory pages is less than the preset value and [0074] In S120, the source virtual machine migration management apparatus copies memory pages on the virtual machine for the first time, where only the non-temporary data memory pages are copied in the first copying process, and non-temporary data memory pages which are modified in the copying process are labeled as dirty pages. After the first copying process is completed, the source virtual machine migration management apparatus performs S130, that is, performs a cyclical copying process of dirty pages. When a ratio of a quantity of dirty pages which are not yet copied to a quantity of the non-temporary data memory pages is not less than a preset value, the source virtual machine migration management apparatus copies the dirty pages, which are not yet copied, from the source physical machine to the target physical machine.).
 and 
Wang does not teach output an instruction of executing the relocation processing at the execution timing to the first information processing apparatus and the second information processing apparatus
However, Araujo teaches output an instruction of executing the relocation processing at the execution timing to the first information processing apparatus and the second information processing apparatus. (Araujo Fig 7 and [0040] Once the data is migrated 720, the relevant changes to the target virtual machine can be performed 725 (and to the source virtual machine too, for that matter). The virtual machine with the migrated data can then start running 730)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Araujo with the system of Wang to migrate the virtual machine. One having ordinary skill in the art would have been motivated to use Araujo into the system of Wang for the purpose of data classification for purposes of virtual machine migration (Araujo paragraph 16). 

As to claims 7 and 12, they are rejected based on the same reason as claim 1.

Claims 2,5,8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0261581 A1) in view of Araujo (US 2009/0007106 A1) in further view of Holla (US 2015/0355924 A1).

 determine the execution timing by using, as the performance influence level, a number of times of first data reading for data stored in the first storage per unit time by the virtual processor that is operated in the first information processing, the first data reading being execution of reading data that has not been read after written or updated.
However, Holla teaches determine the execution timing by using, as the performance influence level, a number of times of first data reading for data stored in the first storage per unit time by the virtual processor that is operated in the first information processing, the first data reading being execution of reading data that has not been read after written or updated. (Holla [0079] An exemplary data structure for a host rule is shown below, along with exemplary rules…..Look for VMs with high average disk read rate to migrate if average read rate hits 18.9 KBps)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Holla with the system of Wang and Araujo to use read rate. One having ordinary skill in the art would have been motivated to use Holla into the system of Wang and Araujo for the purpose of migrating VMs to a second host computing device, without input from a centralized server.(Holla paragraph 04).

As per claim 5, Wang and Araujo do not teach start the pre-processing when the second processor determines the second information processing apparatus as a relocation destination of the virtual processor based on an operating status of each of a plurality of information processing apparatuses including the second information processing apparatus.
However, Holla teaches start the pre-processing when the second processor determines the second information processing apparatus as a relocation destination of the virtual processor based on an operating status of each of a plurality of information processing apparatuses including the second information processing apparatus. (Holla [0048] If one of VMs 235 has, or is, violating at least one of its rules 406, the source host computing device communicates with other host computing devices 100 at 508 to select a target host computing device. The target host computing device represents the host computing device 100 to which to migrate VM 235.and Fig 6 Blocks 604 and 606 and [0056] The second host computing device is able to receive and parse (e.g., decode) the migration invitation, determine a current resource utilization of the second host computing device, and reply to the first host computing device. For example, at 604, the second host computing device evaluates VM data 408 ( e.g., resource usage) against characteristics (e.g., resource capabilities) of the second host computing device to determine whether the second host computing device should agree to host VM 235 ( e.g., checks for the possibility of accepting VM 235). Evaluation includes determining whether the second host computing device has enough resources to host VM 235 without violating the set of rules 406 associated with VM 235.).

This should be seen in combination with Wang, the pre-processing as taught by Wang can be initiated once the target for the virtual machine selection is selected.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Holla with the system of Wang and Araujo to find relocation destination. One having ordinary skill in the art would have been motivated to use Holla into the system of Wang and Araujo for the purpose of migrating VMs to a second host computing device, without input from a centralized server.(Holla paragraph 04)

As to claim 8, it is rejected based on the same reason as claim 2.
As to claim 11, it is rejected based on the same reason as claim 5.

Claims 3,4,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0261581 A1) in view of Araujo (US 2009/0007106 A1) in further view of Holla (US 2015/0355924 A1) and Aravot (US 2019/0034217 A1).

           As per claim 4, Wang and Araujo and Holla do not teach use, as the information that indicates the copy status, a ratio of a data amount not copied to the second storage with respect to a data amount stored in the first storage.
           However, Aravot teaches use, as the information that indicates the copy status, a ratio of a data amount not copied to the second storage with respect to a data amount stored in the first storage. (Aravot [0027] Also, the storage operation tracking component 112 may use the disk copy completion percentages to determine an overall copy completion percentage for the VM 124A at the VM level in the hierarchy.  

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Aravot with the system of Wang and Araujo and Holla to use a ratio of data not copied. One having ordinary skill in the art would have been motivated to use Aravot into the system of Wang and Araujo and Holla for the purpose of tracking the progress of virtual machine storage. (Aravot paragraph 02) 

As to claim 3, it is rejected based on the same reason as claim 4.
As to claim 10, it is rejected based on the same reason as claim 4.
As to claim 9, it is rejected based on the same reason as claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2015/0261581 A1) in view of Araujo (US 2009/0007106 A1) in further view of Sengupta (US 2017/0359414 A1).

 As per claim 6, Wang and Araujo do not teach wherein the virtual processor is a container generated by a container virtualization technology.
However, Senqupta teaches wherein the virtual processor is a container generated by a container virtualization technology. (Sengupta [0029] The hypervisor at the source host may perform certain operations such as pre-copying data from volatile memory of the migrating VM to the destination host and the like. and [0036] It should be noted that these embodiments may also apply to other examples of contexts, such as containers not including a guest operating system, referred to herein as "OS-less containers" (see, e.g., www.docker.com).  OS-less containers implement operating system-level virtualization, wherein an abstraction layer is provided on top of the kernel of an operating system on a host computer).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sengupta with the system of Wang and Araujo to choose a target for virtual machine migration. One having ordinary skill in the art would have been motivated to use Sengupta into the system of Wang and Araujo for the purpose of transmitting data changes to the destination host (Sengupta paragraph 03) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190012110 A1 – discloses memory; and a processor configured to: transfer data of a first memory regarding a migration source virtual machine which operates a first application on an operating system to a second memory of another information processing apparatus; stop the migration source virtual machine after completing transfer of the data of the first memory; and transfer data of an updated page which is stored in a part of the first memory used by the operating system and is updated while transferring the data of the first memory in a first order and transfer data of a first updated page which is stored in a part of the first memory used by a first application to the second memory in a next order, to resume the operations of the operating system and the first application when the transfer of the data of the updated page is completed.

US 20140108854 A1 – discloses high availability of a virtual machine is ensured even when all of the virtual machine's IO paths fail.  In such a case, the virtual machine is migrated to a host that is sharing the same storage system as the current host in which the virtual machine is being executed and has at least one functioning IO path to the shared storage system.  After execution control of the virtual machine is transferred to the new host, IO operations from the virtual machine are issued over the new IO path.

US 20110066597 A1 – discloses Persistent data of virtual machines are migrated between and across data stores using a method that provides for a bounded disk size, low performance overhead,  arbitrarily low downtimes, atomic switch-over, and ability to build optimizations based around block level heuristics.  The method includes the steps of copying the persistent data at the source data store to the destination data store, updating a bitmap data structure during the copying step to indicate which blocks of the persistent data have been modified during the copying step, identifying the blocks that have been modified during the copying step using the bitmap data structure, and copying the identified blocks to the destination data store.  The method may further include the step of determining that the number of the identified blocks is below a predetermined 
threshold and suspending the virtual machine prior to the second copying step.

US 20170371696 A1 – discloses a method for migrating a virtual machine (VM) includes establishing a first connection to a first cloud computing system executing a first VM, and establishing a second connection to a second cloud computing system managed by a second cloud provider, which is different form the first cloud provider.  The method further includes instantiating a second VM designated as a destination VM in the second cloud computing system, and installing a migration agent on each of the first VM and the second VM.  The migration agents execute a migration process of the first VM to the second VM by (1) iteratively copying guest data from the first VM to the second VM until a switchover criteria of the migration operation is met, and (2) copying .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196